DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/26/2022.
Claim 1, 21, 23, 25, and 27 have been amended. Claim 9-11 and 24 have been canceled.
Claims 1-8, 12-23, and 25-29 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8, 12-23, and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8, 12-23, and 25-29 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-8, 12-23, and 25-29 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for protecting a user form adverse reaction to a food ingredient. This abstract idea could have been performed by a human actor along with mathematical calculation but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to analyzing patient food sensitivity and provide a recommendation for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.

Independent claim 1 and 27 recite the steps of:
“access medical data for a plurality of individuals, wherein the medical data comprises food sensitivity data for the plurality of individuals; 
access experience data for a user and one or more groups of individuals; for each user among a plurality of users; 
receive an indication of a food item; 
access food ingredient data for the food item;
derive, from medical data of the user, first confidence level data representing a probability of the user to exhibit an adverse reaction when the user is exposed to food ingredient wherein deriving the first confidence level data is based at least in part on group data of individuals diagnosed with the same condition as the user; 
derive second confidence level data representing a probability that the food ingredient exists in the food item, wherein the probability that the food ingredient exists in the food item is less than 100%;
identify a pattern of the group data; 
correlate the pattern of the group data with a probability of the food ingredient existing in the food item; 
automatically update the second confidence level data based on the pattern of the group data to derive second confidence level data from group data comprising experience history of individuals having adverse reaction to the food item wherein deriving the second confidence level comprises receiving a bar code data representing the food item and extracting, using the bar code data, food ingredient information, and wherein extracting the food ingredient information and correlating the pattern of the group data determines at least 8 candidate ingredients, each candidate ingredient having a probability that the candidate ingredient is in the food item; 
generate, based on the first and second confidence level data, a safety level for the user to consume the food item, wherein the safety level is determined low when the first and second confidence levels being high, wherein the first confidence level is high when the probability of the user to exhibit an adverse reaction when being exposed to the food ingredient is high, and wherein the second confidence level is high when the probability that the food ingredient exists in the food item is high”
Independent Claim 23 is analogous to Claim 1 recite the similar steps “derive[ing]”, “identify[ing], “correlate[ing], “update[ing]”and “generate[ing]”  in addition to the steps “receive food item data; determine food item ingredients in the food item using the food item data; wherein deriving second confidence level data is based at least in part on group data comprising experience history of individuals having adverse reaction to the food item,”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human user/actor that constitute certain methods of organizing human activity, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, deriving a confidence level data representing probability is/are Mathematical Concepts. Accessing and gathering information to derive and update confidence level a safety level (risk) to consume a food/ingredient item. Updating confidence level based on updated date based with to user reaction is an abstract concept that could be performed by a human actor and, therefore are certain methods of organizing human activity. Furthermore, this abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process for collecting data through accessing data source and perform a calculation for confidence value and correlate outcomes.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human actor but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of methods of organizing human activity are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 23, 27 recite additional element such as “processor, memory, processing module, database/food ingredient database” that implements the identified abstract idea to perform the steps of accessing, receiving, deriving, identifying, correlating, updating, and generating, see (Applicant, 0033, 0038, 0098). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than adding the word “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea using a generic computer component, see MPEP 2106.05(f). Moreover, the step of “automatically cause the machine to take an action associated with the food item according to a comparison of the generated safety level to a threshold level”, providing a machine still performs the claimed functions without manual operation, even though a human may initiate or interrupt the process, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g). Simply implementing the abstract idea of determining a user food reaction on generic computers is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyze known data, and displaying actions. (See, MPEP §2016.05(d)). In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually as such cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 12-22, 25-26, and 28-29 include all of the limitations of claim(s) 1, 23, and 27 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 2-5, 7-8, and 12-21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps by a human actor, which is a certain methods of organizing human activity, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “a processor and memory, smart phone/watch, tablet computer, vending machine, self-order machine, self-check-out kiosk, chemosensor”. The claims fail to integrate the abstract idea of claim 1, 23, 27 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “cause … to fail” and “cause… to display”, “display a notification”, “display a recommendation” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity, see MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (e.g. a processor and memory, smart phone/watch, tablet computer, vending machine, self-order machine, self-check-out kiosk, chemosensor 1) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyze known data, and displaying actions. (See, MPEP §2016.05(d)). As described in MPEP 2106.05(d)(II)(v) electronically scanning or extracting data from a physical document (e.g. food menu or ingredient), Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and does not impose meaningful limits on the scope of the claims. Also, as described in MPEP 2106.05(d)(II)(i), determining the level of a biomarker as such sensitivity levels in blood by any means such as testing kit or assay has been recognized as well-understood, routine, conventional activity, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
As for claims 6, 22, 25-26, and 28-29 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps by a human actor, which is a certain methods of organizing human activity, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 10-14. 
In response to the Applicant argument on page 10, that the amended claim 1 recites subject matter that cannot be performed in the mind as a mental process, Examiner asserts that the rejected claim(s) concept and limitations given their broadest reasonable interpretation, and other than the limitation of “automatically cause the machine to take an action”, may still recite a process that may be performed using human mind but for, the recitation of generic computer components, to implement the abstract idea. In response to the amended claim 1, Examiner has established a new ground of rejection as such the claim(s) steps, given their broadest reasonable interpretation, recites steps that are an abstract idea that falls under certain methods of organizing human activities (i.e., managing personal behavior, relationships, or interactions between people) including following instructions. The limitations outlined in the amended claim, for example, access[ing], and receiving bar code data, given their BRI, are steps of obtaining data which are analyzed as observing step such that the amended claim recites concepts of accessing and obtaining and from different sources such as database for evaluation of a user and/or a group of users allergic reaction level to a food ingredient(s) and determine safety level based on a confidence level that determine an action and suggesting such action to a user which are steps citing a process for Certain Method of Organizing Human Activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Further Applicant argument in page 12, regarding steps in Ex Parte Hannun 2018-003323, pp. 9-10 (PTAB) cannot be practically performed mentally. With reference to Ex Parte Hannun 2018-003323, pp. 9-10 (PTAB) and as described in the prior argument that Ex Parte Hannun claim is directed to decoding transcripts using trained neural network to predicate characters probabilities which is not similar to the instant claim as amended directed to determining an adverse reaction of a user and safety level for consuming a food ingredient. Therefore, the present claim(s) is/are not analogues to Ex Parte Hannun. Applicant argued that its not practical for an individual to access a medical data for individuals because doing so requires obtaining permission from the individuals, Examiner asserts that the step for accessing in interpreted as retrieving a data while the claim does not specify how the data is retrieved. Moreover, the argument regarding requiring obtain permission from individual that makes the step of accessing no practical is not claimed as such limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, Applicant argued that the steps cannot practically performed mentally such as the limitation for using a food sensitivity processing module and the food ingredient processing module cannot be performed using human mind. Examiner asserts that the argued limitation(s) analyzed as an additional element and are described in the specifications [0038] at a high level for performing a function of the food control system based on instructions (apply it) executed by the processor to perform functions of the food control system that includes modules such as food ingredient processing module. In addition, the step for receiving a barcode data is interpreted under BRI as obtaining or collecting data while reading a barcode as argued is not positively claimed. Moreover, the step(s) for extracting and correlating pattern of data which are directed to an abstract idea. Applicant argued that “even if the individual could gather the necessary information and perform the recited steps it would take an impractical amount of time”. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 "use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions" is not an inventive concept). There is nothing, for example, in the pending claims to suggest that the claimed "processors", " food sensitivity or food ingredient processing module" applied by said processors and "computing device" are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way
Applicant argued depended claims 14 cannot be performed in human mind, “wherein the machine is a self check-out kiosk, and the program further causes the processor to cause the self check-out kiosk to fail to check out the food item when the processor determines the safety level low", Examiner asserts that the limitation has been analyzed under Step 2A Prong 2 as an additional element which is an insignificant extra solution activity and well-understood, routine and conventional computer function akin to apply instruction using a processor. Similarly, regarding the Applicant argument regarding claim 21 “wherein deriving the second confidence level data comprises applying a chemosensor to the food item to obtain chemosensing data, identifying a food ingredient based on the chemosensing data, and assigning a probability that the food ingredient exists in the food item” that a human mind can not apply chemosesnor to a food item. As mentioned above, the step for deriving a confidence level data has been analyzed under Step 2A Prong 1 as part of the abstract idea while applying a chemosensor has been analyzed under Step 2A Prong 2 as an additional element that amount to no more than adding the word “apply it”. As for Applicant argument regarding claim 25 “wherein the system receives medical data from at least 4 other individuals and wherein the system makes at least 3 recommendations based at least in part on the medical data of the 4 individuals”, Examiner asserts that obtaining and analyzing individuals data such as 4 individuals to make a 3 recommendation is within the capacity of a human to perform such steps as the mentioned range is not significant or unrealistic that is beyond human capabilities. 
	Therefore, because the broadest reasonable interpretation, it is respectfully maintained that the claims encompass patent-ineligible subject matter. Accordingly, Examiner remains the 101 rejection, which have been updated to address Applicant's amendments and remarks.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Connor (US 2014/0277249), [0198]